Title: To George Washington from Philip Van Cortlandt, 27 June 1782
From: Van Cortlandt, Philip
To: Washington, George


                  
                     
                     Dear General
                     York line near Pompton june 27 1782
                  
                  By a late resolve of Congress I find that only ten Lieuts. are to
                     be Continued in a Regiment by which means I shall loose three Exceeding good
                     Subs—Especially Mr Johnson & Mr Talmadge which Officers I wish to
                     retain if possible, Cannot they be continued doing Ensigns duty and retain
                     their rank as there is three Vacancies—I shall then have just my Compliment of
                     Subbalterans.
                  I have wrote to his Excellency the Governor of the state
                     requesting his delaying the Appointment of any officers to the Vacancies untill
                     Your Excellencys pleasure be known—shall be much obliged if you will please to
                     Inform me by Mr Talmadge if they may be continued or not.
                  The water near the Brigade begins to be bad if Tents can be
                     provided, will it not be Expedient to remove to some convenient Brook of water,
                     I fear the Health of the Men will be Injured if we remain long in Our present
                     position. I am with all Esteem Your Excellencys most obedient Hume Servt
                  
                     P. Cortlandt
                  
               